          Case 1:20-cv-08662-JMF Document 8 Filed 11/23/20 Page 1 of 1




                                                                                  Robert T. Yusko
November 23, 2020
                                                                          RYusko@perkinscoie.com
                                                                               D. +1.212.261.6838


VIA CM/ECF
                                            Application GRANTED. The Clerk of Court is
The Honorable Jesse M. Furman               directed to terminate ECF No. 7.
United States District Court
Southern District of New York
                                                                  SO ORDERED.
40 Foley Square, Room 435
New York, NY 10007

Re:    Paguada v. Califia Farms, LLC
       Case No.: 1:20-cv-08662-JMF
                                                                  November 23, 2020
Dear Judge Furman:

Defendant Califia Farms, LLC submits this letter motion to request an extension of the
time for Defendant to respond to the complaint in this action. The current deadline to
respond is November 27, 2020. The parties are currently in settlement discussions and an
extension of time will permit the parties to continue those discussions and potentially moot
further action in this case.

In light of the current posture of the case, and given the upcoming holidays, Defendant
respectfully requests an extension to respond to the complaint until January 8, 2021.
Plaintiff consents to this request. This is the first request for an extension. There is no
currently scheduled court appearances and no other scheduled dates will be affected should
the Court grant this request. The rationale behind this extension is to preserve the Court’s
and parties’ resources and allow time to potentially resolve this matter.


Respectfully Submitted,

/s/ Robert T. Yusko
Robert T. Yusko



cc: all parties via ECF
